Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Directors First American Investment Funds, Inc. In planning and performing our audits of the financial statements of First American Investment Funds, Inc., comprised of the Arizona Tax Free Fund, California Intermediate Tax Free Fund, California Tax Free Fund, Colorado Intermediate Tax Free Fund, Colorado Tax Free Fund, Intermediate Tax Free Fund, Minnesota Intermediate Tax Free Fund, Minnesota Tax Free Fund, Missouri Tax Free Fund, Nebraska Tax Free Fund, Ohio Tax Free Fund, Oregon Intermediate Tax Free Fund, Tax Free Fund, Short Tax Free Fund, Core Bond Fund, High Income Bond Fund, Total Return Bond Fund, Intermediate Term Bond Fund, Short Term Bond Fund, U.S.
